Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 13, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20180234595), in view of Sakamoto (US 20150131024), in further view of Wada (US 20150212359).
Regarding claim 1, Lim discloses a display device comprising: 
a substantially rigid display panel (display panel 140, figure 1); 
a printed circuit board (circuit board 130) spaced apart from the display panel in a first direction (horizontal direction) and having at least one angled portion (there are angled portions in each of boards 130a, 130b, 130c); 
a flexible member (flexible conductor 150) having a first portion (top portion) connected to the display panel and a second portion (bottom portion) spaced from the first portion, the second portion being connected to a first portion (flex conductor 150 connects to circuit board 130; paragraph 44) of the printed circuit board; and 
Lim does not explicitly disclose a printed circuit board spaced apart from the display panel in a first direction without overlapping the display panel in a plan view; a support attached to the display panel and the printed circuit board to support the printed circuit board.
Wada teaches a printed circuit board (25, Fig. 3) spaced apart from the display panel (11) in a first direction without overlapping the display panel in a plan view.
It would have been obvious to one having skill in the art at the effective filing date of the invention to utilize the flexibility of the flexible member such as flexible member 23 of Wada to position the circuit board relative to the display panel in the housing in order to fit the circuit board and the display panel in the limited space of the housing.
Lim suggests a housing 110 having space and support for all portions of circuit board 130 and display 140.
Sakamoto teaches a support (mold frame 60) attached to the display panel (30) and the printed circuit board (50) to support the printed circuit board.
It would have been obvious to one having skill in the art at the effective filing date of the invention have a support attached to the circuit board and the display panel, as suggested by Sakamoto, in order to hold the circuit board and the display in place.

Regarding claim 4, Lim, in view of Sakamoto, discloses the claimed invention as set forth in claim 1.
Lim does not explicitly disclose a plurality of adhesive members (500) disposed between the display panel and the support and between the printed circuit board and the support.
Sakamoto suggests adhesives attached to liquid crystal panel 30, the mold frame 60 and the circuit board 50 (paragraph 27).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use adhesive, as suggested by Sakamoto, in order to attach components of the display together.

Regarding claim 13, Lim discloses the claimed invention as set forth in claim 1.  Lim further suggests the flexible member (150) comprises a flexible printed circuit (paragraph 46), the first portion comprises a first end of the flexible printed circuit, the second portion comprises a second end of the flexible printed circuit spaced from the first end in the first direction, the first portion of the printed circuit board comprises a first end of the printed circuit board, and further comprising a connector (USB connector, paragraph 50) connected to an external device (external device connected to USB connector) disposed at a second end of the printed circuit board.
Lim does not explicitly disclose the second end of the flexible printed circuit being connected to the first end of the printed circuit board.
	Sakamoto teaches the second end of the flexible printed circuit (40) being connected to the first end of the printed circuit board (50).
	It would have been obvious to one having skill in the art at the effective filing date of the invention to connect the end of the flexible circuit board to one end of the circuit board in order to complete the circuitry in the electronic device.

Regarding claim 14, Lim discloses a display device comprising: 
a substantially rigid display panel (display 140); 
a first printed circuit board (circuit board 130a) spaced apart from the display panel in a first direction and extending in the first direction; 
a second printed circuit board (circuit board 130c) connected to the first printed circuit board and being angled in a second direction from the first printed circuit board; 
a flexible member (flex conductor 150) having a first portion connected to the display panel and a second portion spaced from the first portion, the second portion being connected to a first portion of the first printed circuit board (flex conductor 150 connect display 140 and circuit board 130 together; paragraph 44); and 
Lim does not explicitly disclose  first printed circuit board spaced apart from the display panel in a first direction and extending in the first direction without overlapping the display panel in a plan view; a support attached to the display panel, the first printed circuit board, and the second printed circuit board to support the first printed circuit board and the second printed circuit board.
Wada teaches a printed circuit board (25, Fig. 3) spaced apart from the display panel (11) in a first direction without overlapping the display panel in a plan view.
It would have been obvious to one having skill in the art at the effective filing date of the invention to utilize the flexibility of the flexible member such as flexible member 23 of Wada to position the circuit board relative to the display panel in the housing in order to fit the circuit board and the display panel in the limited space of the housing.
Lim suggests a housing 110 having space and support for all portions of circuit board 130 and display 140.
Sakamoto teaches a support (mold frame 60) attached to the display panel (30) and the printed circuit board (50) to support the printed circuit board.
It would have been obvious to one having skill in the art at the effective filing date of the invention have a support attached to the circuit board and the display panel, as suggested by Sakamoto, in order to hold the circuit board and the display in place.

Regarding claim 17, Lim, in view of Sakamoto, discloses the claimed invention as set forth in claim 14.
Lim does not explicitly disclose a plurality of adhesive members disposed between the display panel and the support, between the first printed circuit board and the support, and between the second printed circuit board and the support.
Sakamoto suggests adhesives attached to liquid crystal panel 30, the mold frame 60 and the circuit board 50 (paragraph 27).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use adhesive, as suggested by Sakamoto, in order to attach components of the display together.

Claims 2, 3, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20180234595), in view of Sakamoto (US 20150131024), in further view of Wada (US 20150212359), in further view of Kageyama (US 20150205166).
Regarding claim 2, Lim, in view of Sakamoto, discloses the claimed invention as set forth in claim 1.
Lim does not explicitly disclose a protective film (600, 800) disposed on a lower surface of the display panel.
Kageyama teaches a protective film (25, figure 6) disposed on a lower surface of the display (22).
It would have been obvious to one having skill in the art at the effective filing date of the invention to provide a protective layer on the display panel to protective the surface of the display panel and also for other purpose such as being a polarizing plate.

Regarding claim 3, Lim, in view of Sakamoto and Kageyama, discloses the claimed invention as set forth in claim 2.
Lim does not explicitly disclose the support is attached to a lower surface of the protective film and a lower surface of the printed circuit board.
Sakamoto suggests the support (60) attached to the lower surface of the display (display 30; the display is modified to have a protective film in claim 2) and a lower surface of the circuit board (50).
It would have been obvious to one having skill in the art at the effective filing date of the invention to have the support on the lower surface of the display and the circuit board in order to secure the display and the circuit board in place.

Regarding claim 15, Lim, in view of Sakamoto, discloses the claimed invention as set forth in claim 14.
Lim does not explicitly disclose a protective film (600, 800) disposed on a lower surface of the display panel.
Kageyama teaches a protective film (25, figure 6) disposed on a lower surface of the display (22).
It would have been obvious to one having skill in the art at the effective filing date of the invention to provide a protective layer on the display panel to protective the surface of the display panel and also for other purpose such as being a polarizing plate.

Regarding claim 16, Lim, in view of Sakamoto and Kageyama, discloses the claimed invention as set forth in claim 15.
Lim does not explicitly disclose the support comprises a support member attached to a lower surface of the protective film, a lower surface of the first printed circuit board, and a lower surface of the second printed circuit board.
Sakamoto suggests the support (60) attached to the lower surface of the display (display 30; the display is modified to have a protective film in claim 2) and a lower surface of the circuit board (50).
It would have been obvious to one having skill in the art at the effective filing date of the invention to have the support on the lower surface of the display and the circuit board in order to secure the display and the circuit board in place.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20180234595), in view of Sakamoto (US 20150131024), in further view of Wada (US 20150212359), in further view of Hack (US 20140098549).
Regarding claim 9, Lim, in view of Sakamoto, discloses the claimed invention as set forth in claim 1. 
Lim does not explicitly disclose the support comprises polyethylene terephthalate (PET).
Lim suggests the support is a mold frame or a housing.
Hack teaches the housing is made of PET (claim 22).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use common material such as PET to make the support structure in the electronic device.

Claims 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20180234595), in view of Sakamoto (US 20150131024), in further view of Wada (US 20150212359), in further view of Kim (US 20170290184).
Regarding claim 18, Lim discloses the claimed invention as set forth in claim 14.  Lim further discloses the first printed circuit board comprises a main printed circuit board (130a) and the second printed circuit board comprises a secondary printed circuit board (130c or 130b).
Lim does not explicitly disclose the main and secondary printed circuit board are attached through a connector.
Kim teaches a first printed circuit board connected to a second printed circuit board through a connector (see abstract).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use a connector in order to connect two printed circuit board together.

Regarding claim 19, Lim, in view of Sakamoto and Kim, discloses the claimed invention as set forth in claim 18.  Kim further suggests the support does not overlap the connector (the support such as bottom wall 210, figure 2A, does not overlap the connector 270).

Regarding claim 20, Lim, in view of Sakamoto and Kim, discloses the claimed invention as set forth in claim 18.  Kim further suggests the support overlaps the connector (the support such as side wall 211, figure 2A, overlap the connector 270).

Allowable Subject Matter
Claims 5 – 8, 10 - 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 4, a combination of limitations that the printed circuit board includes a first extending portion extending in the first direction from the second portion of the flexible member and a second extending portion angled in a second direction from the first extending portion, and wherein the plurality of adhesive members include one or more first adhesive members disposed between the display panel and the support, one or more second adhesive members disposed between the first portion of the printed circuit board and the support, and one or more third adhesive members disposed between the second portion of the printed circuit board and the support. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the support comprises a support member having a first hole overlapping the flexible member and a second hole overlapping the printed circuit board. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US 10555414) discloses a display 100, circuit board 200 and support member 400.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848